Title: From John Adams to Edmé Jacques Genet, 22 March 1780
From: Adams, John
To: Genet, Edmé Jacques


      
       
        March 22d. 1780
       
      
      Mr. Adams fait mille Complimens sinceres a Monsieur Genet et Remerciamens pour les Gazettes Angloises. Monsieur Genet est prié de la part de M. A. de vouloir bien l’informer, quand, et a qui, le payment pour ces Gazettes doit etre faite.
      Au Surplus, M. A. souhaite de scavoir, si le Bruit qui etoit repandu hier, de quelque Changement dans le Ministere Anglois, ait quelque fondement. Et l’autre, qui concerne un Traite quintuple entre les Puissances du Nord et L’Holland &c et l’autre que les Angloises vont fair quelques propositions trompeuses et insidieuses encore a L’Amerique.
      Voila la punition de Monsieur Genet, pour avoir ecrite a M. A. en Anglois.
     